FILED
                             NOT FOR PUBLICATION                            MAY 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN BURTON,                                     No. 11-35267

               Plaintiff - Appellant,            D.C. No. 2:06-cv-00322-RHW

  v.
                                                 MEMORANDUM *
SPOKANE POLICE DEPARTMENT,
(SPD) Uniformed Public Safety Division;
et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                    Robert H. Whaley, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Washington state prisoner John Burton appeals pro se from the district

court’s order denying his motion to vacate the judgment in his 42 U.S.C. § 1983




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
action. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s determination of jurisdiction over a Fed. R. Civ. P. 60(b) motion,

Scott v. Younger, 739 F.2d 1464, 1466 (9th Cir. 1984), and for an abuse of

discretion the district court’s denial of such a motion, Latshaw v. Trainer Wortham

& Co., 452 F.3d 1097, 1100 (9th Cir. 2006). We affirm.

      The district court properly denied as untimely Burton’s motion to vacate the

judgment under Rule 60(b)(2) or (3) because it was filed more than one year after

summary judgment was granted for defendants. See Fed. R. Civ. P. 60(c)(1)

(requiring a motion under Rule 60(b)(1)-(3) to be made within one year after entry

of judgment); Nevitt v. United States, 886 F.2d 1187, 1188 (9th Cir. 1989) (a

district court lacks jurisdiction to consider an untimely motion to vacate a

judgment).

      To the extent that Burton’s motion falls within Rule 60(b)(6), the district

court did not abuse its discretion when it denied Burton’s motion because his

almost two-year delay before filing the motion was unreasonable. See Fed. R. Civ.

P. 60(c)(1) (required a motion under Rule 60(b) to be made within a “reasonable

time”); Hammer v. Drago (In re Hammer), 940 F.2d 524, 526 (9th Cir. 1991)

(holding that it was not an abuse of discretion to find an unexcused two-year delay

unreasonable).


                                           2                                    11-35267
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Burton’s pending motions are denied.

      AFFIRMED.




                                          3                                    11-35267